Citation Nr: 1608323	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  10-48 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an adjustment disorder with mixed anxiety and a depressed mood.  

2.  Entitlement to service connection for insomnia.  

3.  Entitlement to an initial higher (compensable) rating for residuals of a fracture of the left middle finger.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on verified active duty in the Marine Corps from September 1994 to December 1998, from January 2003 to December 2003, from February 2005 to November 2006, from May 2007 to April 2009, from February 2010 to September 2010, and from November 2010 to September 2011.  He also had additional service in the Marine Corps Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that granted service connection and a noncompensable rating for residuals of a fracture of the left middle finger, effective April 4, 2009.  By this decision, the RO also denied service connection for an adjustment disorder with mixed anxiety and a depressed mood, and for insomnia (listed as a psychiatric disorder, claimed as a sleep disorder).  

The issues have been recharacterized to comport with the evidence of record.  

The issues of entitlement to service connection for insomnia and entitlement to an initial higher (compensable) rating for residuals of a fracture of the left middle finger are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An adjustment disorder with mixed anxiety and a depressed mood had its onset in service.  





CONCLUSION OF LAW

The criteria for service connection for an adjustment disorder with mixed anxiety and a depressed mood have been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

The Veteran contends that he has a psychiatric disorder that is related to service.  

The Veteran served on verified active duty in the Marine Corps from September 1994 to December 1998, from January 2003 to December 2003, from February 2005 to November 2006, from May 2007 to April 2009, from February 2010 to September 2010, and from November 2010 to September 2011.  He also had additional service in the Marine Corps Reserve.  

The Veteran's service treatment records for his period of active duty from September 1994 to December 1998 show that he was treated for depression on one occasion.  A June 1998 treatment report noted that the Veteran reported that he was depressed due to a traumatic event.  He stated that he was sleeping and that his wife tried to cut his throat.  It was noted that the Veteran received thirty-six stitches across his throat.  The Veteran indicated that he had no problems with the Marine Corps, but that he did have problems in his marriage, which involved no communication and a lot of fighting.  The assessment was depression.  The examiner reported that the Veteran would have a consultation at a mental health clinic.  There is no specific indication of the mental health consultation in the Veteran's service treatment records for that period.  

Post-service VA examination reports include complaints of various psychiatric problems.  

An August 2009 VA psychiatric examination report reflected that the Veteran's medical history included poor sleep as a result of muscle pain from back and neck injuries.  The examiner reported that there was no diagnosis.  The examiner indicated that his overall impression was that the Veteran did not show any symptomatology for any psychiatric diagnosis.  

A July 2013 VA psychiatric examination report reflects that the Veteran reported that he had insomnia since 2009, which began as a result of physical pain from his back due to an injury in Fallujah, Iraq in 2005.  He stated that the pain in his back interrupted his sleep and that his insomnia had continued since that time.  He indicated that he would sleep for six to seven hours, but that he would awaken several times due to pain.  The Veteran maintained that, presently, he would wake up more often since he was shot at as a policeman in 2012.  He stated that he would awaken and think about previous stressful events.  He related that he began to think more about being shot at by a sniper in Fallujah, Iraq two weeks after his living quarters were hit by a rocket propelled grenade, while they were away for training.  
The diagnosis was an adjustment disorder with mixed anxiety and a depressed mood.  The examiner indicated that the Veteran's symptoms included a depressed mood, anxiety, and chronic sleep impairment.  The examiner reported that the Veteran had multiple periods of active duty since he originally enlisted
in 1994, and that during several of his deployments, he was exposed to scenes that horrified him such as his vehicle being hit by an improvised explosive device and being subjected to incoming fire from small arms, rocket propelled grenades, and sniper fire.  The examiner stated that apart from the Veteran's insomnia, which began in 2009 secondary to back pain, he did not exhibit any psychiatric symptoms until November 2012.  It was noted that, at that time, the Veteran had to shoot at an armed assailant in his line of duty as a police officer.  The examiner stated that since that time, the Veteran reported that he had increased anxiety and sadness combined, with an awareness of his mortality and the fragility of life in general.  It was noted that the Veteran felt that the traumatic incident while working as a police officer reawakened prior events of an upsetting nature.  

The examiner stated that the Veteran reported symptoms of mild depression, as well as symptoms consistent with PTSD, but that the totality of his symptoms and
presentation did not meet the criteria for a diagnosis of PTSD.  It was noted that the Veteran was diagnosed with an adjustment disorder with mixed anxiety and a depressed mood.  The examiner commented that such diagnosis was at least as likely as not due to the Veteran's military service.  

Resolving any doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise regarding whether the current adjustment disorder with missed anxiety and a depressed mood commenced during military service.  Accordingly, service connection for an adjustment disorder with anxiety and a depressed mood is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Board has granted direct service connection in this matter, it need not address other theories of service connection, such as secondary service connection.  

Additionally, the Board observes that the examiner, pursuant to the June 2013 VA psychiatric examination report indicated that the Veteran's symptoms of his adjustment disorder with mixed anxiety and a depressed mood included chronic sleep impairment.  The Board observes that the Veteran is also diagnosed with insomnia.  The issue of whether the Veteran's insomnia is related to his periods of active duty will be addressed in the remand section of this decision.  


ORDER

Service connection for an adjustment disorder with mixed anxiety and a depressed mood is granted.  


REMAND

The remaining issues on appeal are entitlement to service connection for insomnia and entitlement to an initial higher (compensable) rating for residuals of a fracture of the left middle finger.  

The Veteran is service-connected for a for a cervical spine disability (degenerative disc disease of the cervical spine) and for a low back disability (degenerative disc disease of the lumbosacral spine).  He is also service-connected for a right shoulder disability (right shoulder tendinopathy); a left kidney disability (a left atrophic kidney with mild renal insufficiency); a right ankle disability (right ankle sprain); and for residuals of a fracture of the left middle finger.  The Board has also granted service connection for an adjustment disorder with mixed anxiety and a depressed mood.  

The Veteran contends that he has insomnia that is related to service, or, more specifically, that is related to his service-connected cervical spine disability and low back disability.  

The Veteran is competent to report sleep problems during service and since service.  See Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  

Records from February 2005 to November 2006 and from May 2007 to April 2009 do include complaints of sleep problems.  For example, a May 2006 treatment report noted that the Veteran complained of mid back pain which did not cause an inability to sleep, but that did cause interrupted sleep with difficulty finding a comfortable position.  The assessment was a backache and muscle spasms.  

A July 2006 treatment entry noted that the Veteran was seen for mid back pain.  He reported that he had difficulty sleeping and intermittent spasms.  The assessment was mid back pain.  

An April 2008 entry related that the Veteran complained of mid back pain on the left.  He stated that the back pain caused difficulty sleeping.  

An April 2008 medical history report noted that the Veteran checked that he had frequent trouble sleeping.  The reviewing examiner indicated that the Veteran had interrupted sleep nightly due to the severity of his back problem.  It was noted that the condition was improving with a medication.  

A July 2013 VA examination report included a notation that the Veteran's claims file was reviewed.  The examiner noted that the Veteran reported that he had insomnia, which began in 2009 secondary to back pain.  The examiner did not specifically provide an opinion as to the etiology of any diagnosed insomnia.  

The Board finds that the Veteran has not been afforded a VA examination, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claim for service connection for insomnia.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

As to the Veteran's claim for a higher rating for residuals of a fracture of the left middle finger, the Board notes that subsequent to the issuance of an October 2010 statement of the case, additional medical evidence, to specifically include a July 2013 VA hand and fingers examination report, was associated with the record.  However, the Veteran has not been issued a supplemental statement of the case as to the additional evidence.  Because this new and relevant information was not addressed in a supplemental statement of the case, the Board finds that it has no alternative but to remand this issue so that the Veteran and his representative can be furnished with a supplemental statement of the case and be given an appropriate period in which to respond.  38 C.F.R. §§ 19.31, 19.37(a) (2015); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for sleep problems and left middle finger problems since September 2009.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him that he may obtain and submit those records.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed insomnia.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must specifically indicate whether the Veteran has diagnosed insomnia.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any diagnosed insomnia is etiologically related to or had its onset during the Veteran's periods of active duty.  

The examiner must further opine as to whether the Veteran's service-connected cervical spine disability and/or low back disability caused or aggravated any diagnosed insomnia.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of insomnia by the Veteran's service-connected cervical spine disability and/or low back disability, the examiner must attempt to establish a baseline level of severity of the diagnosed insomnia prior to aggravation by the service-connected disability or disabilities.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the issues on appeal.  If the any of the benefits sought remain denied, issue a supplemental statement of the case, which takes into account all evidence (to include the July 2013 VA hand and fingers examination report) submitted since the last statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


